 


109 HCON 112 IH: Expressing the sense of the House of Representatives that Lena Horne should be recognized as one of the most popular performers of the 1940s and 1950s and for her outspoken opposition to racial and social injustice.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 112 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of the House of Representatives that Lena Horne should be recognized as one of the most popular performers of the 1940s and 1950s and for her outspoken opposition to racial and social injustice. 
 
Whereas Lena Horne was born on June 30, 1917, in Brooklyn, New York; 
Whereas Lena Horne left school at the age of 14 and took her first stage job in order to help contribute to the family during the Depression; 
Whereas Lena Horne began singing at Harlem's famed Cotton Club at age 16 and began performing on Broadway soon after; 
Whereas Lena Horne was 21 when she performed in her first feature role, The Duke is Tops, after having taken a number of smaller roles that were often all that was available to blacks in Hollywood at the time; 
Whereas Lena Horne was eventually signed with MGM studios, making her the first African-American to be signed to a long-term film contract, only to find that she was edited out of films that were distributed in the South; 
Whereas Lena Horne performed in Cabin in the Sky in 1943, which is often regarded as the premier performance of her career; and 
Whereas Lena Horne continues to represent elegance, Hollywood glamour, wisdom, and the strength and determination of an entire generation of performers who struggled through racism and prejudice during the height of their careers: Now, therefore, be it  
 
That it is the sense of Congress that Lena Horne should be recognized for her achievements as a singer and Hollywood actress, for her contributions to the struggles for equality, and for using her celebrity as a catalyst for change. 
 
